91 F.3d 129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Wesley CONYERS, Petitioner--Appellant,v.NORTH CAROLINA ATTORNEY GENERAL;  Thomas C. Ruffino, Warden,Respondents--Appellees.
No. 95-7930.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996.Decided June 27, 1996.

Mary Katherine Nicholson, Greensboro, North Carolina, for Appellant.  Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.  Conyers v. North Carolina Attorney General, No. CA-95-51-2 (M.D.N.C. Sept. 25, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED